DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-7, 9, 11, 23-32 are pending.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 9, 11, 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0236573 (‘573) and Dayl et al., Society of Biological Psychiatry’s (SOBP) 71st Annual Meeting, May 12th-14th 2016, Atlanta, Georgia, USA, Poster 594 in view of Kennedy et al., The Canadian Journal of Psychiatry,2016; 61(9):540-560 and McIntyre et al., J Clin Psychiatry,78:6, June 2017, 703-713.
‘573 teaches a method of treating treatment-resistant depression (TRD) by administering esketamine, alone or in combination, to patients (see the abstract and claim 1). ‘573 teaches intranasal route of administration can be used (see claim 7). ‘573 teaches the effective amount of esketamine as 0.01 mg/kg to 1.5mg/kg (see claim, 2). ‘573 teaches the additional (one or more) antidepressants that can be combined with esketamine include “mono-amine oxidase inhibitors (MAOI) such as irreversible MAOI (phenelzine, tranylcypromine), reversible (MOAI) moclobemide, and the like; tricyclics such as imipramine, amitriptyline, desipramine, nortriptyline, doxepin, protriptyline, trimipramine, chlomipramine, amoxapine, and the like; tetracyclics such as maprotiline, and the like; non-cyclics such as nomifensine, and the like; triazolopyridines such as trazodone, and the like; serotonin reuptake inhibitors such as fluoxetine, sertraline, paroxetine, citalopram, fluvoxamine, and the like; serotonin receptor antagonists such as nefazadone, tianeptine and the like; serotonin noradrenergic reuptake inhibitors such as venlafaxine, milnacipran and the like; noradrenergic and specific serotonergic agents such as mirtazapine, and the like; noradrenaline reuptake inhibitors such as reboxetine, and the like; atypical antidepressants such as bupropion and the like, and the like; lithium, triple reuptake inhibitors, natural products such as Kava-Kava, St. John's Wort, and the like; dietary supplements such as s-adenosylmethionine and scopolamine, and the like; and neuropeptides such as thyrotropin-releasing hormone and the like, and the like; compounds targeting neuropeptide receptors such as neurokinin receptor antagonists and the like; and hormones such as triiodothyronine, and the like.” (see [0016]). 
	Daly et al. teaches a study of treatment of TRD, for patients with a history of inadequate control from 2 or more antidepressants therapy, using intranasal esketamine, in a dose of 28, 56, and 84mg, for about a week; afterwards, patients whom received placebo with moderate to severe symptoms are treated with various dosage of intranasal esketamine. After that, an optional   open-label titration starting at 56mg, and will be adjusted as needed based on clinical judgement of efficacy and tolerability. Dose frequency was also gradually decreased (see the abstract).
	The primary references do not expressly teach the herein claimed dosing regimen – co-administration of both esketamine and one or more antidepressants depending on the patient’s clinical response.
	Kennedy et al. teaches a Canadian clinical guideline for handling major depressive disorder. Kennedy et al. further teaches how to select the initial pharmacotherapy and then subsequently what to do if the first line therapy does not provide adequate control of the depressive symptoms (See page 551, Fig. 2).  In Figure 2, it discloses if the initial therapy does not work, then either switching another therapy or adding an adjunct therapy is recommended. Kennedy et al. also teaches that if the symptoms are adequately controlled, there would be a preventive or maintenance therapy for either 6-9 months or 2 years or more depending on the presence or absence of risk factors.
	McIntyre et al. teaches another clinical guideline and protocol for treatment of major depressive disorder. McIntyre et al. teaches that if the initial treatment is not adequate to control the symptoms, optimization of dosage, switching another therapy or adding an adjunct therapy is recommended (see for example, page 708, Table 2, page 709, Table 3, or page 710, Table 4). McIntyre et al. teaches for each treatment period requires 1-2 weeks before benefits can be observed (see for example page 708, col. 2, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ the herein claimed dosing regimen in the method of treating TRD using intranasal esketamine.
One of ordinary skill in the art would have been motivated to employ the herein claimed dosing regimen in the method of treating TRD using intranasal esketamine.  The examiner notes that various guidelines in treating depression is directed to adding secondary agents in the treatment protocol as an option.  When the initial treatment doesn’t work, additional agents can be added in order to control the symptoms.  In the same way, the claims are directed to such regimen. When the symptoms are adequately controlled, it does not need an additional agent. But when the control is not adequate, additional agents could be an obvious option. Since intranasal esketamine is well known to be effective in treating TRD, it would be obvious to add intranasal esketamine into the combination with another antidepressants to treat TRD. Concomitantly employing two or more agents, which are known to be useful to treat depression individually, into a single method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).  Furthermore, the maintenance phase for treating depression is also well-know according to the clinical guideline. Therefore, adding the maintenance phase at the end of the treatment would be reasonably expected to be beneficial to the treatment.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627